Exhibit 10.25

PLEDGE AND SECURITY AGREEMENT

This PLEDGE AND SECURITY AGREEMENT, dated as of October 30, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is entered into by and among Social Reality, Inc., a Delaware
corporation (“Social”, Social and each other Person who executes a Joinder
Agreement and becomes a New Borrower under the “Financing Agreement” (as defined
below), including, without limitation, Steel Media, a California corporation
(“Steel Media”), from and after the consummation of the Closing Date
Acquisition, from time to time, each a “Borrower” and collectively, the
“Borrowers”), the Guarantors (as defined in the Financing Agreement defined
below) from time to time party hereto, Victory Park Management, LLC (“Victory
Park”), as the collateral agent (in such capacity, the “Collateral Agent”) for
the benefit of the “Secured Parties” (as defined below), and each Person which
becomes a party hereto pursuant to the joinder provisions of Section 20 hereof
(Social, the Guarantors and such other Persons are collectively referred to as
the “Obligors” or individually referred to as an “Obligor”).

WHEREAS:

A.

Pursuant to that certain Financing Agreement entered into by and among the
Obligors, the Lenders and Holders identified therein and the Collateral Agent
(such Lenders, Holders and the Collateral Agent hereinafter collectively
referred to as the “Secured Parties”) dated as of even date herewith (as
amended, restated, supplemented or otherwise modified from time to time, the
“Financing Agreement”) the Lenders have agreed to purchase those certain Senior
Secured Term Notes issued by the Borrowers to the Lenders in the original
aggregate principal amount of $10,000,000 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Notes”) and those
certain Warrants to purchase shares of common stock issued by Social to the
Holders (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Warrants”).

B.

Pursuant to the Financing Agreement, the Guarantors have agreed to guaranty all
Obligations of the Borrowers to the Secured Parties under the Notes, the
Warrants, the Financing Agreement and the other Transaction Documents.

C.

In order to secure the Obligations and as an inducement to the Lenders to
purchase the Notes and the Warrants under the Financing Agreement, each Obligor
has agreed to enter into this Agreement for the benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1.

CERTAIN DEFINITIONS. As used in this Agreement, the following terms shall have
the meanings set forth in this Section 1.  Terms used but not otherwise defined
in this Agreement that are defined in the UCC shall have the respective meanings
given such terms in the UCC (and if such terms are defined in more than one
article of the UCC, such terms shall





1







--------------------------------------------------------------------------------

have the meaning given in Article 9 thereof), and capitalized terms not
otherwise defined herein shall have the meaning given to them in the Financing
Agreement.

(a)

“Collateral” means the following property of the Obligors, whether presently
owned or existing or hereafter acquired or coming into existence and wherever
located, and all additions and accessions thereto and all substitutions and
replacements thereof, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale or transfer thereof
and of insurance covering the same and of any tort claims in connection
therewith:

(i)

all Accounts, Deposit Accounts, Instruments, Documents, Chattel Paper (whether
Tangible Chattel Paper or Electronic Chattel Paper), Goods (including Inventory,
Equipment, Fixtures and Motor Vehicles), Money, Payment Intangibles, General
Intangibles and all Letter of Credit Rights;

(ii)

the shares of common stock and preferred stock, or partnership, membership and
other ownership interests, now or hereafter owned by the Obligors (collectively,
the “Pledged Equity”), and all certificates evidencing the same, together with,
in each case, all shares, securities, monies or property representing a dividend
on any of the Pledged Equity, or representing a distribution or return of
capital upon or in respect of the Pledged Equity, or resulting from a split up,
revision, reclassification or other like change of the Pledged Equity or
otherwise received in exchange therefor, and any subscription warrants, rights
or options issued to the holders of, or otherwise in respect of, the Pledged
Equity (the Pledged Equity, together with all other certificates, shares,
securities, properties, ownership interests, or moneys, dividends,
distributions, returns of capital subscription, warrants, rights or options as
may from time to time be pledged hereunder pursuant to this clause being herein
collectively called the “Equity Collateral”);

(iii)

all Investment Property, Financial Assets and Securities Accounts not covered by
the foregoing clauses (i) and (ii);

(iv)

all Intellectual Property;

(v)

all commercial tort claims now or hereafter described on Schedule C attached
hereto;

(vi)

all other tangible and intangible personal property of the Obligors, including
all books, correspondence, credit files, records, invoices, tapes, cards,
computer runs and other papers and documents owned by the Obligors (including
any held for the Obligors by any computer bureau or service company from time to
time acting for the Obligors); and

(vii)

all Proceeds and products in whatever form of all or any part of the other
Collateral, including all rents, profits, income and benefits and all proceeds
of insurance and all condemnation awards and all other compensation for any
event of loss with respect to all or any part of the other Collateral (together
with





2







--------------------------------------------------------------------------------

all rights to recover and proceed with respect to the same), and all accessions
to, substitutions for and replacements of all or any part of the other
Collateral, provided, that the Collateral shall not include any Excluded
Property.

(b)

“Controlled Account” means the bank accounts (including, without limitation, all
Deposit Accounts and Securities Accounts) of the Obligors, including without
limitation those set forth on Schedule F hereto, but excluding any accounts used
exclusively to fund payroll.

(c)

 “Copyright Licenses” shall mean any and all agreements and licenses to which an
Obligor is a party providing for the granting of any right in or to Copyrights
(whether such Obligor is licensee or licensor thereunder).

(d)

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

(e)

“Excluded Equity” shall means any voting stock of any direct Subsidiary of any
Obligor that is a controlled foreign corporation (as defined in Section 957 of
the Internal Revenue Code (a “CFC”)) in excess of 65% of the total combined
voting power of all classes of stock of such CFC that are entitled to vote
(within the meaning of Section 1.956-2(c)(2) of the Treasury Regulations.

(f)

“Excluded Property” shall means collectively:

(i) all Excluded Equity;

(ii)  any lease, license or other agreement or contract or any property subject
to a purchase money security interest, Lien securing a capital lease obligation
or similar arrangement, in each case permitted to be incurred under the
Financing Agreement, to the extent that a grant of a security interest or Lien
therein would require a consent not obtained or violate or invalidate such
lease, license or agreement or contract or purchase money arrangement, capital
lease obligation or similar arrangement or create a right of termination in
favor of any other party thereto (other than an Obligor), in each case after
giving effect to the applicable anti-assignment provisions of the UCC and other
applicable law and other than Proceeds and receivables thereof, the assignment
of which is expressly deemed effective under the UCC or other applicable law
notwithstanding such prohibition;

(iii) any United States intent-to-use trademark applications to the extent that,
and solely during the period in which, the grant, attachment or enforcement of a
security interest therein would, under applicable federal law, impair the
registrability of such applications or the validity or enforceability of
registrations issuing from such applications;





3







--------------------------------------------------------------------------------

(iv) motor vehicles and other assets subject to certificates of title (other
than to the extent a Lien thereon can be perfected by the filing of a financing
statement under the UCC);

(v) those assets as to which the Collateral Agent and the Borrower
Representative shall reasonably determine, in writing, that the cost or other
consequence of obtaining a Lien thereon or perfection thereof are excessive in
relation to the benefit to the Secured Parties of the security to be afforded
thereby; and

(vi) any asset or property to the extent that the grant of a security interest
is prohibited by applicable law, rule or regulation or requires a consent not
obtained of any Governmental Authority pursuant to such applicable law, rule or
regulation, in each case after giving effect to the applicable anti-assignment
provisions of the UCC and other applicable law and other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC or other applicable law notwithstanding such prohibition.

(g)

“Event of Default” shall have the meaning ascribed in the Financing Agreement.

(h)

“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations in part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

(i)

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property arising under any Requirement of Law and all IP Ancillary
Rights relating thereto, including all Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trade Secrets, the Trade Secret Licenses, the
Trademarks and the Trademark Licenses.

(j)

Material Intellectual Property” means Intellectual Property that is owned by or
licensed to an Obligor and material to the conduct of any Obligor’s business.

(k)

“Obligations” shall have the meaning ascribed in the Financing Agreement.

(l)

“Patent Licenses” means all agreements and licenses to which an Obligor is a
party providing for the granting of any right in Patents (whether such Obligor
is licensee or licensor thereunder).





4







--------------------------------------------------------------------------------



(m)

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

(n)

“Permitted Liens” shall have the meaning ascribed in the Financing Agreement.

(o)

“Requirements of Laws” means any U.S. federal, state and local, and any non-U.S.
laws, statutes, regulations, rules, codes or ordinances enacted, adopted, issued
or promulgated by any Governmental Authority and applicable to an Obligor.

(p)

“Trade Secret Licenses” shall mean any and all agreements to which an Obligor is
a party providing for the granting of any right in or to Trade Secrets (whether
such Obligor is licensee or licensor thereunder).

(q)

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets and all other confidential or proprietary information and know-how owned
by an Obligor, including all documents and things embodying, incorporating, or
referring in any way to such Trade Secret.

(r)

“Trademark Licenses” means any and all agreements and licenses to which an
Obligor is a party providing for the granting of any right in or to Trademarks
(whether such Obligor is licensee or licensor thereunder).

(s)

“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, Internet domain names, trade styles, service marks, logos and other
source or business identifiers and, in each case, all goodwill associated
therewith, all registrations and recordations thereof and all applications in
connection therewith, except for any “intent to use” Trademark applications for
which a statement of use or amendment to allege use has not been filed and
accepted (but only until such statement or amendment is filed and accepted by
the United States Patent and Trademark Office).

(t)

“Transaction Documents” shall have the meaning ascribed in the Financing
Agreement.

(u)

“Unasserted Contingent Obligations” means Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (excluding
Obligations in respect of the principal of, and interest and premium (if any)
on, and fees and expenses relating to, any Obligation) in respect of which no
assertion of liability (whether oral or written) and no claim or demand for
payment (whether oral or written) has been made (and, in the case of Obligations
for indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

2.

GRANT OF SECURITY INTEREST.  As an inducement for the Lenders to purchase the
Notes and Warrants, and to secure the complete and timely payment, performance





5







--------------------------------------------------------------------------------

and discharge in full, as the case may be, of all of the Obligations, each
Obligor hereby unconditionally and irrevocably pledges, grants and hypothecates
to the Collateral Agent for the benefit of the Secured Parties a continuing
security interest (the “Security Interest”) in and to, a lien upon and a right
of set-off against all of their respective right, title and interest of
whatsoever kind and nature in and to the Collateral.

3.

REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF THE OBLIGOR.  Each
Obligor represents and warrants with respect to Sections (a) through (d), (f),
(h), (x) through (z) to, and covenants and agrees with respect to Section (e),
(g) and (i) through (w) and (aa) with, the Collateral Agent for the benefit of
the Secured Parties as follows:

(a)

Such Obligor has the requisite corporate or limited liability company power and
authority to enter into this Agreement and otherwise to carry out its
obligations hereunder.  The execution, delivery and performance by such Obligor
of this Agreement and the filings contemplated therein have been duly authorized
by all necessary corporate or limited liability company action on the part of
such Obligor and no further action is required by such Obligor.

(b)

Such Obligor has no place of business or offices where its books of account and
records are kept (other than temporarily at the offices of its attorneys or
accountants) or places where Collateral is stored or located, except as set
forth on Schedule A attached hereto.

(c)

Such Obligor is the sole owner of, or possesses adequate rights in, the
Collateral (except for non-exclusive licenses granted by such Obligor in the
ordinary course of business), and, except for the Permitted Liens and liens in
favor of the Secured Parties, such Collateral is free and clear of any liens,
security interests, encumbrances, rights or claims, and such Obligor is fully
authorized to grant the Security Interest in and to pledge the Collateral.
 There is not on file in any governmental or regulatory authority, agency or
recording office an effective financing statement, security agreement, license
or transfer or any notice of any of the foregoing covering or affecting any of
the Collateral except for the Permitted Liens and liens in favor of the Secured
Parties.  So long as this Agreement shall be in effect, such Obligor shall not
execute and shall not knowingly permit to be on file in any such office or
agency any such financing statement or other document or instrument (except to
the extent filed or recorded in favor of the Secured Parties pursuant to the
terms of this Agreement and except those arising from the Permitted Liens).

(d)

No Material Intellectual Property owned by such Obligor has been judged invalid
or unenforceable, and to the knowledge of such Obligor, no part of the Material
Intellectual Property licensed by such Obligor has been judged invalid or
unenforceable.  Except as disclosed in the Schedules to the Financing Agreement,
to the knowledge of such Obligor no written claim has been received by such
Obligor that any Intellectual Property or such Obligor’s use of any Intellectual
Property violates the intellectual property rights of any third party.  There
has been no adverse decision to such Obligor’s claim of ownership rights in or
rights to use the Material Intellectual Property owned by such Obligor in any
jurisdiction or to such Obligor’s right to keep and maintain the





6







--------------------------------------------------------------------------------

registered Material Intellectual Property it owns in full force and effect, and
to the knowledge of such Obligor, there has been no adverse decision to such
Obligor’s claim of rights to use the Material Intellectual Property licensed by
such Obligor in any jurisdiction.  Except as disclosed in the Schedules to the
Financing Agreement, there is no proceeding pending before any court, judicial
body, administrative or regulatory agency, arbitrator or other governmental
authority or, to the knowledge of such Obligor, threatened in writing against
such Obligor contesting or challenging the validity, scope or enforceability of,
or an Obligor’s ownership of or right to use such Intellectual Property.

(e)

Such Obligor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule A attached hereto and may not relocate
such books of account and records or tangible Collateral unless it delivers to
the Collateral Agent at least 20 days prior to such relocation (i) written
notice of such relocation and the new location thereof (which must be within the
United States) and (ii) evidence that appropriate financing statements under the
UCC and other necessary documents have been filed and recorded and other
necessary steps have been taken to create in favor of Collateral Agent, for the
benefit of itself and the Secured Parties, a valid, perfected and continuing
perfected first priority (except for the Permitted Liens) Lien in the
Collateral.

(f)

This Agreement creates in favor of the Collateral Agent, for itself and on
behalf of the Secured Parties, a valid security interest in the Collateral
securing the payment and performance of the Obligations and, upon making the
filings described in clause (g) below with respect to Collateral that may be
perfected by such filing and upon the timely effecting of actions required by
applicable law to perfect security interests in other Collateral which actions
shall be taken by such Obligor at the request of a Secured Party (including,
without limitation, the transfer of possession of original certificated
securities, together with appropriate transfer instruments and the delivery of
deposit account control agreements), a perfected first priority (except for the
Permitted Liens) Lien in such Collateral.

(g)

Such Obligor hereby authorizes the Collateral Agent, for itself and on behalf of
the Secured Parties, to file one or more financing statements under the UCC,
with respect to the Security Interest with the filing and recording agencies in
any jurisdiction deemed necessary or desirable in the sole and absolute
discretion of the Collateral Agent, and to file the Intellectual Property
Security Agreements with the U.S. Patent and Trademark Office or the U.S.
Copyright Office as appropriate.  Without limiting the foregoing, each Obligor
authorizes the Collateral Agent to file the UCC financing statement naming such
Obligor as debtor set forth on Exhibit B hereto.  Each Obligor irrevocably
authorizes the Collateral Agent, for and on behalf of the Secured Parties, at
any time and from time to time, to file in any filing office in any
jurisdiction, any initial financing statement or amendment thereto that
indicates the collateral as “all assets” or “all personal property” of such
Obligor or words of similar effect.  Such Obligor will pay the cost of filing
the same in all public offices wherever the filing is, or is deemed by the
Collateral Agent to be, necessary or desirable to effect the rights and
obligations provided for herein.  Without limiting the generality of the
foregoing, but subject to the terms of the Financing Agreement and this
Agreement, such Obligor shall





7







--------------------------------------------------------------------------------

pay all fees, taxes and other amounts necessary to maintain the Collateral and
the Security Interest hereunder, and such Obligor shall obtain and furnish to
the Collateral Agent from time to time, upon demand, such releases and/or
subordinations of claims and liens which may be required to maintain the
priority of the Security Interest hereunder.

(h)

The execution, delivery and performance of this Agreement by such Obligor does
not conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any material agreement, credit facility,
debt, indenture or other instrument (evidencing such Obligor’s debt or
otherwise) to which such Obligor is a party or by which any property or asset of
such Obligor is bound or affected.  No material consent (including, without
limitation, any consent from any holder of stock or other type of ownership
interest, any creditors, or any Governmental Authority that currently regulates
the business of such Obligor) is required for such Obligor to enter into and
perform its obligations hereunder, other than such consents as shall have
previously been obtained.

(i)

Such Obligor shall at all times maintain the Liens and Security Interest
provided for hereunder as valid and perfected first priority (except for
Permitted Liens) Liens and Security Interests in the Collateral in favor of the
Collateral Agent until this Agreement and the Security Interest hereunder shall
be terminated pursuant to Section 13 hereof.  Such Obligor hereby agrees to
defend the Liens in favor of the Collateral Agent from and against any and all
persons except for the Secured Parties and holders of Permitted Liens.  Such
Obligor shall use commercially reasonable efforts to safeguard and protect all
Collateral for the account of the Secured Parties, subject to ordinary wear and
tear, casualty or condemnation.

(j)

Except for the Permitted Liens and as expressly permitted under the Financing
Agreement, such Obligor will not transfer, pledge, hypothecate, encumber,
license, sell or otherwise dispose of any of the Collateral except as provided
in the Financing Agreement.

(k)

Such Obligor shall keep and preserve its Equipment, Inventory and other tangible
Collateral in good condition, repair and order, subject to ordinary wear and
tear, casualty or condemnation, and shall not operate or locate any such
Collateral (or cause to be operated or located) in any area excluded from
insurance coverage or otherwise prohibited by any applicable Requirement of Law,
to the extent a failure to do so would not materially impair the value of such
Collateral.

(l)

Such Obligor shall, promptly upon obtaining knowledge thereof, advise the
Collateral Agent of any substantial change in the Collateral, and of the
occurrence of any event with respect to the Collateral which would have a
material adverse effect on the value of the Collateral or on the Secured
Parties’ Lien thereon.

(m)

Such Obligor shall promptly execute and deliver to the Secured Parties such
further deeds, mortgages, fixture filings, assignments, security agreements,





8







--------------------------------------------------------------------------------

financing statements or other instruments, documents, certificates and
assurances and take such further action as any Secured Party may from time to
time reasonably request and may reasonably deem necessary to perfect, protect or
enforce its security interest in the Collateral or any additional collateral,
including, without limitation, the execution and delivery of separate mortgages
and fixture filings, which shall be satisfactory to the Collateral Agent in its
sole discretion for real or personal property interest.

(n)

Such Obligor shall permit the Secured Parties and their representatives and
agents to inspect the Collateral and to make copies of records pertaining to the
Collateral in accordance with the terms of the Financing Agreement.

(o)

Such Obligor shall take all steps reasonably necessary to diligently pursue and
seek to preserve, enforce and collect any material rights, claims, causes of
action and accounts receivable in respect of the Collateral.

(p)

Such Obligor shall within three (3) Business Days notify the Collateral Agent in
sufficient detail upon becoming aware of any attachment, garnishment, execution
or other legal process levied against any Collateral and of any other
information received by such Obligor that may materially adversely affect the
value of the Collateral, the Security Interest or the rights and remedies of the
Secured Parties hereunder.

(q)

All information heretofore, herein or hereafter supplied to the Secured Parties
by or on behalf of such Obligor with respect to the Collateral is accurate and
complete in all material respects as of the date furnished.

(r)

Such Obligor shall, and shall cause its Subsidiaries to, at all times preserve
and keep in full force and effect their respective valid existence and good
standing and any rights, permits, licenses and franchises material to their
businesses.

(s)

Such Obligor will not change its name, corporate structure, or identity, or add
any fictitious name unless it provides at least twenty (20) days prior written
notice to the Collateral Agent of such change and, at the time of such written
notification, such Obligor provides any financing statements or fixture filings
necessary to perfect and continue perfected the perfected first priority (except
for Permitted Liens) Security Interest granted and evidenced by the Security
Documents.

(t)

Such Obligor may not consign any of its Inventory or sell any of its Inventory
on bill and hold, sale or return, sale on approval, or other conditional terms
of sale without the consent of the Collateral Agent, which shall not be
unreasonably withheld.

(u)

Such Obligor may not relocate its chief executive office to a new location
without providing twenty (20) days prior written notification thereof to the
Collateral Agent and so long as, at the time of such written notification, such
Obligor provides any financing statements or fixture filings necessary to
perfect and continue perfected the perfected first priority (except for
Permitted Liens) Security Interest granted and evidenced by the Security
Documents.





9







--------------------------------------------------------------------------------



(v)

Such Obligor’s exact legal name and jurisdiction of organization is set forth in
the introduction paragraph of this Agreement.

(w)

With respect to the Pledged Companies (as set forth in Schedule D):

(i)

the Obligors shall deliver, or cause to be delivered, all certificates or
instruments representing or evidencing the Pledged Equity of the Pledged
Companies to the Collateral Agent, which shall be in suitable form for transfer
by delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Collateral Agent, and each Obligor agrees to execute and deliver, or cause to be
executed and delivered, to the Collateral Agent with respect to each Pledged
Company a Consent, in the form attached hereto as Exhibit A-1, and a Pledge
Instruction, in the form attached hereto as Exhibit A-2 and by this reference
each made a part hereof.

(ii)

the Collateral Agent shall have the right, at any time in its discretion and
without notice to any Obligor, after the occurrence and during the continuance
of and during the continuation of an Event of Default, to transfer to or to
register in the name of the Collateral Agent or any of its nominees any or all
of such Pledged Equity with respect to such Pledged Companies.  The Collateral
Agent shall also have the right at any time after the occurrence and during the
continuation of an Event of Default, in connection with exercising its rights
hereunder, to exchange certificates or instruments, if any, representing or
evidencing such Pledged Equity for certificates or instruments of smaller or
larger denominations provided that the aggregate number of interests on such
certificates or instruments issued in exchange thereof shall not exceed the
number of interests pledged by the Obligors in the Pledged Companies;

(iii)

in addition, all other steps necessary under any applicable law to be taken in
order to perfect the first priority (except for Permitted Liens) Security
Interest granted to Collateral Agent free from adverse claims hereunder shall be
taken by or on behalf of each Obligor, including without limitation, any
notation on any certificate or instrument representing the Pledged Equity of the
Pledged Companies and any notation on any share register or similar document or
Instrument;

(iv)

upon the proper filing of UCC financing statements by the Collateral Agent,
and/or upon delivery to the Collateral Agent of any issued certificates
representing the Pledged Equity of the Pledged Companies and the taking of any
other steps that may be required in accordance with this Section 3(w) or
otherwise, the pledge of Pledged Equity of the Pledged Companies pursuant to
this Agreement creates a valid and perfected first priority (subject only to
Permitted Liens) Security Interest free from adverse claims in the Equity
Collateral in respect of the Pledged Companies securing the payment of the
Obligations for the benefit of the Collateral Agent and the other Secured
Parties;





10







--------------------------------------------------------------------------------



(v)

Schedule D and Schedule E to this Agreement with respect to the Pledged
Companies are true and correct and complete; and without limiting the generality
of the foregoing, the Pledged Equity set forth opposite such Obligor’s name on
Schedule E hereto, constitutes, as of the date hereof, the number of the issued
and outstanding equity interests of each Pledged Company indicated on Schedule D
hereto, the percentage of each Pledged Company indicated on Schedule E hereto
and the Pledged Equity constitutes all of the Equity Interests of any such
Pledged Company owned by such Obligor; and

(vi)

Notwithstanding anything to the contrary contained herein, no interest in any
limited liability company or limited partnership owned or controlled by any
Obligor that constitutes Pledged Equity shall be represented by a certificate
unless (i) the limited liability company agreement or partnership agreement
expressly provides that such interests shall be a “security” within the meaning
of Article 8 of the UCC of the applicable jurisdiction, and (ii) such
certificate shall be delivered to the Collateral Agent in accordance with the
terms hereof.

(x)

i)

So long as no Event of Default shall have occurred and be continuing, each
applicable Obligor shall be entitled to exercise any and all voting and other
rights pertaining to the Pledged Companies, as applicable, or any part thereof
for any purpose not inconsistent with the terms of this Agreement and the other
Transaction Documents; provided, however, that such Obligor shall not exercise
and shall refrain from exercising any such right if such action or inaction
could reasonably be expected to have a Material Adverse Effect on the value of
the Pledged Companies or any part thereof or be inconsistent with or violate any
provisions of this Agreement and the other Transaction Documents.

(ii)

So long as no Event of Default shall have occurred and be continuing, each
applicable Obligor shall be entitled to receive all dividends, distributions and
payments paid from time to time in respect of the Collateral, Equity Collateral
and Pledged Companies to the extent permitted by the Transaction Documents.

(iii)

At any time while an Event of Default has occurred and is continuing, any and
all (A) dividends and other distributions paid or payable in cash in respect of
any Equity Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and (B) cash paid, payable or otherwise distributed in
redemption of, or in exchange for, any Equity Collateral, shall be in each case
forthwith delivered to the Collateral Agent, to hold and shall, if received by
an Obligor, be received in trust for the benefit of the Collateral Agent and the
Secured Parties, be segregated from the other property or funds of such Obligor,
and be forthwith delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement).





11







--------------------------------------------------------------------------------



(iv)

All dividends or other distributions which are received by an Obligor contrary
to the provisions of this Section 3(x) shall be received in trust for the
benefit of the Collateral Agent and the Secured Parties, shall be segregated
from other funds of such Obligor and shall be forthwith paid over to the
Collateral Agent in the same form as so received (with any necessary
endorsement).

(v)

Subject to the provisions of Section 4 hereof, upon the occurrence and during
the continuance of an Event of Default, (A) all voting and other rights of an
Obligor which it would otherwise be entitled to exercise pursuant to
Section 3(x)(i) shall cease, and all such rights shall automatically thereupon
(unless expressly waived in writing by the Collateral Agent) become vested in
the Collateral Agent for the benefit of itself and the Secured Parties, which
shall (unless expressly waived in writing by the Collateral Agent) thereupon
have the sole right to exercise such rights in accordance with Article 5 hereof,
and (B) all cash dividends or other distributions payable in respect of the
Pledged Companies shall be paid to the Collateral Agent, for the benefit of
itself and the Secured Parties and such Obligor’s right to receive such cash
payments pursuant to Sections 3(x)(ii) and 3(x)(iii) hereof shall immediately
and automatically cease.

(y)

Schedule F attached hereto correctly sets forth all Controlled Accounts of each
Obligor as of the date hereof.  Each Obligor agrees that (i) it shall not create
any new Controlled Account, unless prior to (or concurrently therewith) it has
entered into an account control agreement for such Controlled Account in form
and substance reasonably satisfactory to the Collateral Agent, and (ii) no
proceeds of any Accounts will be deposited in or at any time transferred to any
Controlled Account other than a Controlled Account governed by an account
control agreement in form and substance reasonably satisfactory to the
Collateral Agent.

(z)

Except as set forth on Schedule G attached hereto, Obligor owns no motor
vehicles for which a certificate of title has been issued or for which a
certificate of title is required by law and upon acquiring any such motor
vehicle each Obligor shall, at the request of the Collateral Agent, cause the
Collateral Agent to be noted as the first lienholder on the certificate of
title.

(aa)

With respect to any Material Intellectual Property hereafter owned or acquired
which is registered or for which registration is sought, such Obligor shall
provide Collateral Agent notification thereof in the next Compliance Certificate
required to be delivered under Section 8.2 of the Financing Agreement and an
Intellectual Property Security Agreement covering such Intellectual Property to
be filed by Collateral Agent with the U.S. Patent and Trademark Office or the
U.S. Copyright Office, as applicable.

(bb)

(i)

If any amount payable under or in connection with any Collateral owned by such
Obligor shall be or become evidenced by an instrument or Tangible chattel paper,
such Obligor shall mark all such instruments and Tangible





12







--------------------------------------------------------------------------------

Chattel Paper with the following legend:  “This writing and the obligations
evidenced or secured hereby are subject to the security interest of Victory Park
Management, LLC, as Collateral Agent” and, at the request of the Collateral
Agent, shall immediately deliver such instrument or Tangible Chattel Paper to
the Collateral Agent, duly indorsed in a manner reasonably satisfactory to the
Collateral Agent.  Notwithstanding the foregoing, so long as no Event of Default
shall have occurred and be continuing, such Obligor may retain for collection in
the ordinary course of business any instrument received for payment in the
ordinary course of business, and the Collateral Agent shall, within reasonable
time upon request of the Obligor, make appropriate arrangements for making any
instrument or Tangible Chattel Paper delivered by Obligor available to Obligor
for purposes of presentation, collection or renewal (any such arrangement to be
effected, to the extent deemed appropriate by Collateral Agent, against trust
receipts or like document).

(ii)

Such Obligor shall not grant “control” (within the meaning of such term under
Article 9-106 of the UCC) over any investment property to any Person other than
the Collateral Agent, a securities intermediary or a commodity intermediary.

(iii)

If any amount payable under or in connection with any Collateral owned by such
Obligor shall be or become evidenced by Electronic Chattel Paper, such Obligor
shall take all steps reasonably requested by Collateral Agent after notification
by Obligor of ownership of such Collateral, to grant the Collateral Agent
control of all such Electronic Chattel Paper for the purposes of Section 9-105
of the UCC (or any similar section under any equivalent UCC) and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.

(cc)

Any default in the observance or performance by such Obligor of any covenant,
condition or agreement contained herein, subject to applicable cure periods, if
any, shall constitute an Event of Default to the extent provided in the
Financing Agreement.

4.

DUTY TO HOLD IN TRUST.  Upon the occurrence and during the continuance of any
Event of Default, the Obligors shall, upon receipt of any revenue, income or
other sums subject to the Security Interest, whether payable pursuant to the
Financing Agreement, the Notes or otherwise, or of any check, draft, note, trade
acceptance or other instrument evidencing an obligation to pay any sum subject
to the Security Interest, hold the same in trust for the Collateral Agent on
behalf of the Secured Parties and shall forthwith endorse and transfer any such
sums or instruments, or both, to the Collateral Agent on behalf of the Secured
Parties for application to the satisfaction of the Obligations.

5.

RIGHTS AND REMEDIES UPON DEFAULT.  Upon the occurrence and during the
continuance of any Event of Default, the Collateral Agent, for itself and on
behalf of each Secured Party, shall have the right to exercise all of the
remedies conferred hereunder and under





13







--------------------------------------------------------------------------------

the Financing Agreement and the Notes, at law and in equity, and the Collateral
Agent, for itself and on behalf of each Secured Party, shall have all the rights
and remedies of a secured party under the UCC.  Without limitation, the
Collateral Agent shall also have the following rights and powers:

(a)

The Collateral Agent shall have the right to take possession of the Collateral
and, for that purpose, enter (with respect to leased premises, to the extent
permitted by the owner thereof), with the aid and assistance of any person, any
premises where the Collateral, or any part thereof, is or may be placed and
remove the same, and the Obligors shall assemble the tangible Collateral and
make it available to the Collateral Agent at places which the Collateral Agent
shall reasonably select, whether at the Obligors’ premises or elsewhere, and
make available to the Collateral Agent, without rent paid by the Collateral
Agent, all of the Obligors’ respective premises and facilities for the purpose
of the Collateral Agent taking possession of, removing or putting the Collateral
in saleable or disposable form.

(b)

The Collateral Agent shall have the right to operate the business of the
Obligors using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Collateral Agent may deem commercially reasonable
and in accordance with all applicable laws, all without (except as shall be
required by applicable statute and cannot be waived) advertisement or demand
upon or notice to the Obligors or right of redemption of the Obligors, which are
hereby expressly waived.  Upon each such sale, lease, assignment or other
transfer of Collateral, the Collateral Agent may, unless prohibited by
applicable law which cannot be waived, purchase all or any part of the
Collateral being sold, free from and discharged of all trusts, claims, right of
redemption and equities of the Obligors, which are hereby waived and released.

(c)

Each of the Obligors agrees that, upon the occurrence and during the continuance
of an Event of Default, Collateral Agent shall have the absolute right to seek
the immediate appointment of a receiver for all or any portion of the Collateral
and/or any other real or personal property of the Obligors given as security for
the payment and performance of the Obligors’ obligations under this Agreement,
the Notes, the Financing Agreement and the other Transaction Documents.  Such
right to the appointment of a receiver for the assets of the Obligors shall
exist regardless of the value of the security for the amounts due under the
Notes or secured hereby or of the solvency of any party bound for the payment of
such indebtedness.  Obligors hereby irrevocably consent to such appointment and,
upon the occurrence of an Event of Default under Section 10.1(c) or
Section 10.1(d) of the Financing Agreement, waive notice of any application
thereof, and agree that such appointment may be made by Collateral Agent on an
ex parte basis.

6.

PLEDGED EQUITY.  Each Obligor recognizes that, by reason of certain prohibitions
contained in the 1933 Act and applicable state securities laws, the Collateral
Agent may be compelled, with respect to any sale of all or any part of the
Equity Collateral conducted





14







--------------------------------------------------------------------------------

without prior registration or qualification of such Equity Collateral under the
1933 Act and/or such state securities laws, to limit purchasers to those who
will agree, among other things, to acquire the Equity Collateral for their own
account, for investment and not with a view to the distribution or resale
thereof.  Each Obligor acknowledges that any such private sale may be at prices
and on terms less favorable than those obtainable through a public sale without
such restrictions (including a public offering made pursuant to a registration
statement under the 1933 Act) and, notwithstanding such circumstances, each
Obligor agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Equity Collateral for the period of time necessary to permit the issuer thereof
to register it for a form of public sale requiring registration under the 1933
Act or under applicable state securities laws, even if such issuer would, or
should, agree to so register it.  If the Collateral Agent determines to exercise
its right to sell any or all of the Equity Collateral, upon written request,
each Obligor shall and shall cause each issuer of any Equity Collateral to be
sold hereunder, each partnership and each limited liability company from time to
time to furnish to the Collateral Agent all such information as the Collateral
Agent may reasonably request in order to determine the number and nature of
interest, shares or other instruments included in the Equity Collateral which
may be sold by the Collateral Agent in exempt transactions under the 1933 Act
and the rules and regulations of the SEC thereunder, as the same are from time
to time in effect.

7.

GRANT OF INTELLECTUAL PROPERTY LICENSE.  For the purpose of enabling the
Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies under Sections 5 and 8 hereof at such time as the Collateral
Agent shall be lawfully entitled to exercise such rights and remedies, and for
no other purpose, each Obligor hereby (a) grants to the Collateral Agent, to the
extent not prohibited under any applicable third party agreements or any
applicable law, a non-exclusive license (exercisable without payment of royalty
or other compensation to such Obligor) to such rights as each Obligor has to
use, license or sublicense any of the Intellectual Property now owned or
hereafter acquired by such Obligor, wherever the same may be located, and
including in such license access to all media in which any of such Intellectual
Property may be recorded or stored and to all computer programs used for the
compilation or printout hereof, subject, in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Obligor to
avoid the risk of invalidation of said Trademarks, and (b) irrevocably agrees
that the Collateral Agent may sell any of such Obligor’s Inventory directly to
any person, including without limitation persons who have previously purchased
such Obligor’s Inventory from such Obligor and in connection with any such sale
or other enforcement of the Collateral owned by or licensed to such Obligor and
any Inventory that is covered by any Copyright owned by or licensed to such
Obligor, the Collateral Agent may finish any work in process and affix any
Trademark owned by or licensed to such Obligor and sell such Inventory as
provided herein.





15







--------------------------------------------------------------------------------



8.

INTELLECTUAL PROPERTY.

(a)

Anything contained herein to the contrary notwithstanding, in addition to the
other rights and remedies provided herein, upon the occurrence and during the
continuation of an Event of Default:

(i)

the Collateral Agent shall have the right (but not the obligation) to bring suit
or otherwise commence any action or proceeding in the name of any Obligor, the
Collateral Agent or otherwise, in the Collateral Agent’s sole discretion, to
enforce any Intellectual Property, in which event such Obligor shall, at the
request of the Collateral Agent, do any and all lawful acts and execute any and
all documents reasonably requested by the Collateral Agent in aid of such
enforcement and such Obligor shall promptly, upon demand, reimburse and
indemnify the Collateral Agent as provided in Section 10 hereof in connection
with the exercise of its rights under this Section, and, to the extent that the
Collateral Agent shall elect not to bring suit to enforce any Intellectual
Property as provided in this Section, each Obligor agrees to use commercially
reasonable measures, whether by action, suit, proceeding or otherwise, to
prevent the infringement or other violation of any of such Obligor’s rights in
the Material Intellectual Property by others and for that purpose agrees to use
commercially reasonable efforts to maintain any action, suit or proceeding
against any Person so infringing as shall be necessary to prevent such
infringement or violation;

(ii)

upon written demand from the Collateral Agent, each Obligor shall grant, assign,
convey or otherwise transfer to the Collateral Agent or such Collateral Agent’s
designee all of such Obligor’s right, title and interest in and to the
Intellectual Property to the extent such grant, conveyance, assignment or other
transfer is not prohibited under the terms of any applicable third party
agreements or any applicable law, and shall execute and deliver to the
Collateral Agent such documents as are reasonably necessary or appropriate to
carry out the intent and purposes of this clause (ii);

(iii)

each Obligor agrees that such an assignment and/or recording shall be applied to
reduce the Obligations outstanding only to the extent that the Collateral Agent
(or any Secured Party) receives cash proceeds in respect of the sale of, or
other realization upon (including any license proceeds under), the Intellectual
Property;

(iv)

within five (5) Business Days after written notice from the Collateral Agent,
each Obligor shall make available to the Collateral Agent, to the extent within
such Obligor’s power and authority, such personnel in such Obligor’s employ on
the date of such Event of Default as the Collateral Agent may reasonably
designate, by name, title or job responsibility, to permit such Obligor to
continue, directly or indirectly, to produce, advertise and sell the products
and services sold or delivered by such Obligor under or in connection with the
Trademarks and Trademark Licenses, such persons to be available to perform their
prior functions on the Collateral Agent’s behalf and to be





16







--------------------------------------------------------------------------------

compensated by the Collateral Agent at such Obligor’s actual cost, consistent
with the salary and benefit structure applicable to each as of the date of such
Event of Default; and

(v)

the Collateral Agent shall have the right to notify, or upon its written request
require each Obligor to notify, any obligors of an Obligor with respect to
amounts due or to become due to such Obligor in respect of the Intellectual
Property, of the existence of the security interest created herein, to direct
such obligors to make payment of all such amounts directly to the Collateral
Agent, and, upon such notification and at the expense of such Obligor, to
enforce collection of any such amounts and to adjust, settle or compromise the
amount or payment thereof, in the same manner and to the same extent as such
Obligor might have done; provided that:

(1)

all amounts and proceeds (including checks and other instruments) received by
Obligor in respect of amounts due to such Obligor in respect of the Intellectual
Property or any portion thereof shall be received in trust for the benefit of
the Collateral Agent hereunder, shall be segregated from other funds of such
Obligor, and shall be forthwith paid over or delivered to the Collateral Agent
in the same form as so received (with any necessary endorsement) to be held as
cash Collateral and applied as provided by Section 9 hereof; and

(2)

Obligor shall not adjust, settle or compromise the amount or payment of any such
amount or release wholly or partly any obligor with respect thereto or allow any
credit or discount thereon.

(b)

If (i) an Event of Default shall have occurred and, by reason of a waiver,
modification, or amendment provided by the Secured Parties or otherwise cured
pursuant to the terms of the Financing Agreement, no longer be continuing,
(ii) no other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to the Intellectual Property shall have been previously made
and shall have become absolute and effective, and (iv) the Obligations shall not
have become immediately due and payable, then upon the written request of any
Obligor, the Collateral Agent shall promptly execute and deliver to such
Obligor, at such Obligor’s sole cost and expense, such assignments or other
documents as may be reasonably necessary to reassign to such Obligor any such
rights, title and interests as may have been assigned or granted to the
Collateral Agent as aforesaid, subject to any disposition thereof that may have
been made by the Collateral Agent; provided, after giving effect to such
reassignment, the Collateral Agent’s security interest granted pursuant hereto,
as well as all other rights and remedies of the Collateral Agent granted
hereunder, shall continue to be in full force and effect; and provided further,
the rights, title and interests so reassigned shall be free and clear of any
other Liens granted by or on behalf of the Collateral Agent and the Secured
Parties.





17







--------------------------------------------------------------------------------



9.

APPLICATIONS OF PROCEEDS.  The proceeds of any sale, lease or other disposition
of the Collateral hereunder shall be applied first, to the expenses of retaking,
holding, storing, processing and preparing for sale, selling, and the like
(including, without limitation, any taxes, fees and other costs incurred in
connection therewith) of the Collateral, second, to attorneys’ fees and expenses
incurred by the Collateral Agent in enforcing its rights hereunder and in
connection with collecting, storing and disposing of the Collateral, and then to
satisfaction of the Obligations to each Secured Party, and to the payment of any
other amounts required by applicable law, after which the Secured Parties shall
pay to the Obligor any surplus proceeds.  If, upon the sale, license or other
disposition of the Collateral, the proceeds thereof are insufficient to pay all
amounts to which the Secured Parties are legally entitled, the Obligors will be
liable for the deficiency, together with interest thereon, at the Default Rate,
and the reasonable fees of any attorneys employed by the Collateral Agent to
collect such deficiency.  To the extent permitted by applicable law, each
Obligor waives all claims, damages and demands against the Secured Parties
arising out of the repossession, removal, retention or sale of the Collateral,
unless due to the gross negligence or willful misconduct of any Secured Party.
 All proceeds hereof or payments under any of the Transaction Documents shall
apply to the Secured Parties on a pro-rata basis, in accordance with the
principal amount of the Notes outstanding at the time of such payment.

10.

COSTS AND EXPENSES.  The Obligors agree to pay all reasonable out-of-pocket
fees, costs and expenses incurred in connection with any filing required
hereunder, including without limitation, any financing statements pursuant to
the UCC, continuation statements, partial releases and/or termination statements
related thereto or any expenses of any searches reasonably required by any
Secured Party.  The Obligors will also, upon demand, pay to the Collateral Agent
the amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, which the Collateral
Agent may incur in connection with (i) the enforcement of this Agreement,
(ii) the custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral in accordance with this Agreement or
(iii) the exercise or enforcement of any of the rights of the Secured Parties
under the Transaction Documents.  Until so paid, any fees payable hereunder
shall be added to the principal amount of the Notes and shall bear interest at
the Current Interest Rate.

11.

RESPONSIBILITY FOR COLLATERAL.  The Obligors assume all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason.

12.

SECURITY INTEREST ABSOLUTE.  All rights of each Secured Party and all
Obligations of the Obligors hereunder shall be absolute and unconditional,
irrespective of:  (a) any lack of validity or enforceability of this Agreement,
the Notes, the other Transaction Documents or any other agreement entered into
in connection with the foregoing, or any portion hereof or thereof; (b) any
change in the time, manner or place of payment or performance of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from this Agreement, the Notes, the other
Transaction Documents or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guaranty, or any other security, for all or any of





18







--------------------------------------------------------------------------------

the Obligations; (d) any action by the Collateral Agent to obtain, adjust,
settle and cancel in its sole discretion any insurance claims or matters made or
arising in connection with the Collateral; or (e) any other circumstance which
might otherwise constitute any legal or equitable defense available to the
Obligors, or a discharge of all or any part of the Security Interest granted
hereby.  Until the Obligations (other than Unasserted Contingent Obligations)
shall have been paid and performed in full, the rights of each Secured Party
shall continue even if the Obligations are barred for any reason, including,
without limitation, the running of the statute of limitations or bankruptcy.
 Each Obligor expressly waives presentment, protest, notice of protest, demand,
notice of nonpayment and demand for performance, except any notice required
under the Transaction Documents.  In the event that at any time any transfer of
any Collateral or any payment received by any Secured Party hereunder shall be
deemed by final order of a court of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under the bankruptcy or insolvency
laws of the United States, or shall be deemed to be otherwise due to any party
other than any Secured Party, then, in any such event, the Obligors’ obligations
hereunder shall survive cancellation of this Agreement, and shall not be
discharged or satisfied by any prior payment thereof and/or cancellation of this
Agreement, but shall remain a valid and binding obligation enforceable in
accordance with the terms and provisions hereof.  Each Obligor waives all right
to require a Secured Party to proceed against any other person or to apply any
Collateral which such Secured Party may hold at any time, or to marshal assets,
or to pursue any other remedy. Each Obligor waives any defense arising by reason
of the application of the statute of limitations to any obligation secured
hereby.

13.

TERM OF AGREEMENT.  This Agreement and the Security Interest shall terminate on
the date on which all Obligations have been paid in full or have been satisfied
or discharged in full (except for Unasserted Contingent Obligations) without any
further action on the part of any party hereto.  Upon such termination, the
Collateral Agent, at the expense of the Obligors, will join in executing any
termination statement with respect to any financing statement or other security
document executed and filed pursuant to this Agreement.

14.

POWER OF ATTORNEY, FURTHER ASSURANCES.

(a)

Each Obligor authorizes the Collateral Agent, and does hereby make, constitute
and appoint the Collateral Agent and its respective officers, agents, successors
or assigns with full power of substitution, as such Obligor’s true and lawful
attorney-in-fact, with power, in the name of the Collateral Agent or such
Obligor, after the occurrence and during the continuance of an Event of Default,
(i) to endorse any note, checks, drafts, money orders or other instruments of
payment (including payments payable under or in respect of any policy of
insurance) in respect of the Collateral that may come into possession of the
Secured Party, (ii) to sign and endorse any financing statement pursuant to the
UCC or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against Obligors, assignments, verifications and
notices in connection with accounts, and other documents relating to the
Collateral, (iii) to pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the
Collateral, (iv) to demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Collateral and (v) generally, to do, at the option
of the Collateral Agent, and at the expense of such Obligor, at any time, or
from time to time, all acts and things, including without





19







--------------------------------------------------------------------------------

limitation, to sell, transfer, lease, license, pledge, make any agreement with
respect to or otherwise deal with the Collateral, which the Collateral Agent
reasonably determines to be necessary to protect, preserve and realize upon the
Collateral and the Security Interest granted herein in order to effect the
intent of this Agreement, the Financing Agreement and the Notes all as fully and
effectually as such Obligor might or could do; and such Obligor hereby ratifies
all that said attorney shall lawfully do or cause to be done by virtue hereof.
 This power of attorney is coupled with an interest and shall be irrevocable for
the term of this Agreement and thereafter as long as any of the Obligations
shall be outstanding (except for Unasserted Contingent Obligations).

(b)

On a continuing basis, each Obligor will make, execute, acknowledge, deliver,
file and record, as the case may be, with the proper filing and recording
agencies in any jurisdiction, including, without limitation, the jurisdictions
indicated on Schedule B attached hereto, all such instruments, and take all such
action as may reasonably be deemed necessary or advisable, or as reasonably
requested by the Collateral Agent, to perfect the Security Interest granted
hereunder and otherwise to carry out the intent and purposes of this Agreement,
or for assuring and confirming to the Collateral Agent the grant or perfection
of a perfected first priority security interest in all the Collateral under the
UCC (subject to Permitted Liens).

(c)

Each Obligor hereby irrevocably appoints the Collateral Agent as such Obligor’s
attorney-in-fact, with full authority in the place and stead of such Obligor and
in the name of such Obligor, from time to time in the Collateral Agent’s
discretion, to file, in its sole discretion, one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral without the signature of such Obligor where permitted by law.

15.

NOTICES.  All notices, requests, demands and other communications hereunder
shall be subject to the notice provision of the Financing Agreement.

16.

OTHER SECURITY.  To the extent that the Obligations are now or hereafter secured
by property other than the Collateral or by the guarantee, endorsement or
property of any other person, firm, corporation or other entity, then the
Collateral Agent shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any Secured Party’s rights and
remedies hereunder.

17.

LICENSED COLLATERAL.  Notwithstanding any other provision contained herein or
any of the other Transaction Documents, after the occurrence and during the
continuance of an Event of Default, each Obligor hereby agrees that with respect
to any part of the Collateral which may require the consent of any third party
or third parties in order for such Obligor to transfer and/or convey its
interest in and to such Collateral to the Collateral Agent, as may be required
in accordance herewith, such Obligor agrees to and shall use commercially
reasonable efforts to obtain such consents or approvals in as expedient manner
as practicable.





20







--------------------------------------------------------------------------------



18.

AGENCY.

(a)

Appointment.  The Secured Parties by their acceptance of the benefits of this
Agreement, hereby designate Victory Park as the Collateral Agent to act as
specified herein.  Each Secured Party shall be deemed irrevocably to authorize
the Collateral Agent to take such action on its behalf under the provisions of
the Agreement and any other Transaction Document and to exercise such powers and
to perform such duties hereunder and thereunder as are specifically delegated to
or required of the Collateral Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto.  The Collateral Agent may
perform any of its duties hereunder by or through its agents or employees.

(b)

Nature of Duties.  The Collateral Agent shall have no duties or responsibilities
except those expressly set forth herein.  Neither the Collateral Agent nor any
of its partners, members, shareholders, officers, directors, employees or agents
shall be liable for any action taken or omitted by it as such hereunder or in
connection herewith or be responsible for the consequence of any oversight or
error of judgment or answerable for any loss, unless caused solely by its or
their gross negligence or willful misconduct as determined by a final judgment
(not subject to further appeal) of a court of competent jurisdiction.  The
duties of the Collateral Agent shall be mechanical and administrative in nature;
the Collateral Agent shall not have by reason of this Agreement or any other
Transaction Document a fiduciary relationship in respect of any Obligor or any
Secured Party; and nothing in this Agreement or any other Transaction Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Collateral Agent any obligations in respect of this Agreement or any other
Transaction Document except as expressly set forth herein and therein.

(c)

Lack of Reliance on the Collateral Agent.  Independently and without reliance
upon the Collateral Agent, each Secured Party, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Obligors in
connection with such Secured Party’s investment in the Borrowers, the creation
and continuance of the Obligations, the transactions contemplated by the
Transaction Documents, and the taking or not taking of any action in connection
therewith, and (ii) its own appraisal of the creditworthiness of the Obligors
and their subsidiaries, and of the value of the Collateral from time to time,
and the Collateral Agent shall have no duty or responsibility, either initially
or on a continuing basis, to provide any Secured Party with any credit, market
or other information with respect thereto, whether coming into its possession
before any Obligations are incurred or at any time or times thereafter.  The
Collateral Agent shall not be responsible to any Obligor or any Secured Party
for any recitals, statements, information, representations or warranties herein
or in any document, certificate or other writing delivered in connection
herewith other than representations made by the Collateral Agent related to its
status as an accredited investor under federal and state securities laws, or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of the Agreement or any other
Transaction Document, or for the financial condition of any Obligor or the value
of any of the Collateral, or be required to make any inquiry concerning either
the performance or





21







--------------------------------------------------------------------------------

observance of any of the terms, provisions or conditions of the Agreement or any
other Transaction Document, or the financial condition of the Obligors, or the
value of any of the Collateral, or the existence or possible existence of any
default or Event of Default under this Agreement, the Financing Agreement, the
Notes or any of the other Transaction Documents.

(d)

Certain Rights of the Collateral Agent.  Subject to this Agreement, the
Collateral Agent shall have the right to take any action with respect to the
Collateral, on behalf of all of the Secured Parties.  The Collateral Agent may,
but shall not be obligated, to request instructions from the Secured Parties
with respect to any material act or action (including failure to act) in
connection with the Agreement or any other Transaction Document, and shall be
entitled to act or refrain from acting in accordance with the instructions of
Secured Parties that are the Required Holders; if such instructions are not
provided despite the Collateral Agent’s request therefor, the Collateral Agent
shall be entitled to refrain from such act or taking such action, and if such
action is taken, shall be entitled to appropriate indemnification from the
Secured Parties in respect of actions to be taken by the Collateral Agent; and
the Collateral Agent shall not incur liability to any person or entity by reason
of so refraining.  Without limiting the foregoing, (i) no Secured Party shall
have any right of action whatsoever against the Collateral Agent as a result of
the Collateral Agent acting or refraining from acting hereunder in accordance
with the terms of the Agreement or any other Transaction Document, and absent
manifest error, the Obligors shall have no right to question or challenge the
authority of, or the instructions given to, the Collateral Agent pursuant to the
foregoing and (ii) the Collateral Agent shall not be required to take any action
which the Collateral Agent believes (A) could reasonably be expected to expose
it to personal liability or (B) is contrary to this Agreement, the Transaction
Documents or applicable law.

(e)

Reliance.  The Collateral Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by the proper person
or entity, and, with respect to all legal matters pertaining to the Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
counsel selected by it and upon all other matters pertaining to this Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
other experts selected by it.  Anything to the contrary notwithstanding, the
Collateral Agent shall have no obligation whatsoever to any Secured Party to
assure that the Collateral exists or is owned by the Obligors or is cared for,
protected or insured or that the liens granted pursuant to the Agreement have
been properly or sufficiently or lawfully created, perfected, or enforced or are
entitled to any particular priority.

(f)

Indemnification.  To the extent that the Collateral Agent is not reimbursed and
indemnified by the Obligors, the Secured Parties will jointly and severally
reimburse and indemnify the Collateral Agent, in proportion to principal
outstanding amounts of the Notes held at such time, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the





22







--------------------------------------------------------------------------------

Collateral Agent in performing its duties hereunder or under the Agreement or
any other Transaction Document, or in any way relating to or arising out of the
Agreement or any other Transaction Document except for those determined by a
final judgment (not subject to further appeal) of a court of competent
jurisdiction to have resulted solely from the Collateral Agent’s own gross
negligence or willful misconduct.  Prior to taking any action hereunder as
Collateral Agent, the Collateral Agent may require each Secured Party to deposit
with it sufficient sums as it determines in good faith is necessary to protect
the Collateral Agent for costs and expenses associated with taking such action.

(g)

Resignation by the Collateral Agent.

(i)

The Collateral Agent may resign from the performance of all its functions and
duties under the Agreement and the other Transaction Documents at any time by
giving thirty (30) days’ prior written notice (as provided in this Agreement) to
the Obligors and the Secured Parties.  Such resignation shall take effect upon
the appointment of a successor Collateral Agent pursuant to clauses (ii) and
(iii) below.

(ii)

Upon any such notice of resignation, the Secured Parties, acting by the Required
Holders, with notice to the Borrower Representative, shall appoint a successor
Collateral Agent hereunder.

(iii)

If a successor Collateral Agent shall not have been so appointed within said
thirty (30) day notice period, the Collateral Agent shall then appoint a
successor Collateral Agent with notice to the Borrower Representative who shall
serve as Collateral Agent until such time, if any, as the Secured Parties
appoint a successor Collateral Agent as provided above.  If a successor
Collateral Agent has not been appointed within such thirty (30) day notice
period, the Collateral Agent may petition any court of competent jurisdiction or
may interplead the Secured Parties in a proceeding for the appointment of a
successor Collateral Agent, and all fees, including, but not limited to,
extraordinary fees associated with the filing of interpleader and expenses
associated therewith, shall be payable by the Secured Parties on demand and
shall not be part of the Obligations or otherwise be reimbursable by the
Obligors hereunder or under the Transaction Documents.

(iv)

Upon the acceptance of any appointment as Collateral Agent hereunder by a
successor Collateral Agent, such successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent and the retiring Collateral Agent shall be
discharged from its duties and obligations under the Agreement.  After any
retiring Collateral Agent’s resignation or removal hereunder as Collateral
Agent, the provisions of the Agreement shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Collateral Agent.

(h)

Rights with Respect to Collateral.  Each Secured Party agrees with all other
Secured Parties and the Collateral Agent (i) that it shall not, and shall not
attempt to, exercise any rights with respect to its Security Interest in the
Collateral, whether





23







--------------------------------------------------------------------------------

pursuant to any other agreement or otherwise (other than pursuant to this
Agreement), or take or institute any action against the Collateral Agent or any
of the other Secured Parties in respect of the Collateral or its rights
hereunder (other than any such action arising from the breach of this Agreement)
and (ii) that such Secured Party has no other rights with respect to the
Collateral other than as set forth in this Agreement and the other Transaction
Documents.

(i)

The Collateral Agent in its Individual Capacity.  The Collateral Agent and its
Affiliates may purchase notes from, make loans to, issue letters of credit for
the account of, accept deposits from and generally engage in any kind of lending
or other business with any party and its Affiliates as though the Collateral
Agent was not the Collateral Agent hereunder.  With respect to any loans,
purchases of notes or issuances of credit, if any, made by the Collateral Agent
in its capacity as a Holder, the Collateral Agent in its capacity as a Secured
Party shall have the same rights and powers under this Agreement and the other
Security Documents as any other Secured Parties and may exercise the same as
though it were not the Collateral Agent, and the terms “Secured Party” or
“Secured Parties” shall include the Collateral Agent in its capacity as a
Secured Party.

19.

MISCELLANEOUS.

(a)

No course of dealing between the Obligors and any Secured Party, nor any failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder, under the Financing Agreement, the Notes or
the other Transaction Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or
thereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.

(b)

All of the rights and remedies of each Secured Party with respect to the
Collateral, whether established hereby, under the Financing Agreement, the Notes
or the other Transaction Documents or by any other agreements, instruments or
documents entered into in connection therewith or by law shall be cumulative and
may be exercised singly or concurrently.

(c)

This Agreement, along with the other Transaction Documents, constitutes the
entire agreement of the parties with respect to the subject matter hereof and is
intended to supersede all prior negotiations, understandings and agreements with
respect thereto.  Except as specifically set forth in this Agreement, no
provision of this Agreement may be modified or amended except by a written
agreement specifically referring to this Agreement and signed by the parties
hereto.

(d)

In the event any provision of this Agreement is held to be invalid, prohibited
or unenforceable in any jurisdiction for any reason, unless such provision is
narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable.  If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or





24







--------------------------------------------------------------------------------

unenforceable in any jurisdiction, such provision, as to such jurisdiction,
shall be ineffective to the extent of such invalidity, prohibition or
unenforceability without invalidating the remaining portion of such provision or
the other provisions of this Agreement and without affecting the validity or
enforceability of such provision or the other provisions of this Agreement in
any other jurisdiction.

(e)

No waiver of any breach or default or any right under this Agreement shall be
considered valid unless in writing and signed by the party giving such waiver,
and no such waiver shall be deemed a waiver of any subsequent breach or default
or right, whether of the same or similar nature or otherwise.

(f)

This Agreement shall be binding upon and inure to the benefit of each party
hereto and its successors and assigns.

(g)

Each party shall take such further action and execute and deliver such further
documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

(h)

This Agreement shall be construed and enforced in accordance with, and all
questions concerning the construction, validity, interpretation and performance
of this Agreement and all disputes arising hereunder shall be governed by, the
laws of the State of Illinois, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Illinois or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Illinois.  The parties hereto (a) agree that any legal
action or proceeding with respect to this Agreement or any other agreement,
document, or other instrument executed in connection herewith or therewith,
shall be brought in any state or federal court located within Chicago, Illinois,
(b) irrevocably waive any objections which either may now or hereafter have to
the venue of any suit, action or proceeding arising out of or relating to the
Security Documents, or any other agreement, document, or other instrument
executed in connection herewith or therewith, brought in the aforementioned
courts, and (c) further irrevocably waive any claim that any such suit, action,
or proceeding brought in any such court has been brought in an inconvenient
forum.

(i)

OBLIGORS AND SECURED PARTIES IRREVOCABLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF THIS AGREEMENT, THE
FINANCING AGREEMENT, THE NOTES, OR ANY OTHER TRANSACTION DOCUMENT.

(j)

This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and, all of which taken together
shall constitute one and the same Agreement. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.





25







--------------------------------------------------------------------------------



20.

JOINDER. In the event a party becomes an Obligor (the “New Obligor”) pursuant to
the Joinder Agreement, upon such execution the New Obligor shall be bound by all
the terms and conditions hereof to the same extent as though such New Obligor
had originally executed this Agreement.  The addition of the New Obligor shall
not in any manner affect the obligations of the other Obligors hereunder.  Each
Obligor and Secured Party acknowledges that the schedules and exhibits hereto
may be amended or modified in connection with the addition of any New Obligor to
reflect information relating to such New Obligor.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.




 

OBLIGORS:

 

 

 

 

SOCIAL REALITY, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Christopher Miglino

 

Name:

Christopher Miglino

 

Its:

Chief Executive Officer




COLLATERAL AGENT:

 

 

 

 

VICTORY PARK MANAGEMENT, LLC, as Collateral Agent

 

 

 

 

By:

/s/ Scott Zemnick

 

Name:

Scott Zemnick

 

Title:

Authorized Signatory

 














26





